Citation Nr: 0012330	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation based on being in 
need of aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied special monthly 
compensation.  The veteran, who had military service from 
January 1977 to July 1982, appealed that denial to the BVA, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic psychomotor epilepsy, which is rated as 80 
percent disabling, status post right temporal lobectomy, 
secondary to post traumatic psychomotor epilepsy, which is 
rated as 50 percent disabling, and residuals of fracture of 
the right mandible, which is rated as noncompensable; the 
combined disability rating is 90 percent, and the veteran is 
considered totally disabling and individually unemployable by 
reason of service connected disabilities.  

2.  The veteran's service-connected conditions do not prevent 
him from caring for his daily personal needs, or render him 
unable to protect himself from the hazards of daily living.  

3.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation based on being housebound or in need of regular 
aid and attendance have not been met.       38 U.S.C.A. §§ 
1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
special monthly compensation (SMC) is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Board notes that the veteran 
requested to appear and present testimony at a hearing before 
a Member of the Board sitting at the RO.  The veteran was 
notified that such a hearing had been scheduled, but he 
failed to report with no indication that he wished to 
reschedule.  The Board will therefore proceed with appellate 
review at this time.  See 38 C.F.R. § 20.704(d) (1999).

The veteran maintains that his service-connected conditions 
render him permanently housebound and sufficiently helpless 
as to require regular aid and attendance of another person.  
Therefore, he seeks entitlement to SMC based on being 
housebound or in need of regular aid and attendance.

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b) (1999).  The following factors will be 
accorded consideration in determining that need: inability of 
the veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. See 38 C.F.R. § 3.352.

SMC also may be payable pursuant to 38 U.S.C.A § 1114(s) and 
38 C.F.R. § 3.350(i), where the veteran has a single service-
connected disability rated as 100 percent disabling, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his 
lifetime.

In this case, the veteran's service-connected disabilities 
are post-traumatic psychomotor epilepsy, considered 80 
percent disabling, status post right temporal lobectomy 
secondary to post traumatic psychomotor epilepsy, considered 
50 percent disabling, and noncompensable residuals of 
fracture of the right mandible. The veteran is also 
considered individually unemployable by reason of service 
connected disabilities.

The veteran asserts that, owing to impairment associated with 
his service-connected psychomotor epilepsy and related 
residuals of lobectomy, he is confined to his immediate 
premises and that he is a danger to himself.  He contends 
that he therefore qualifies for SMC based upon housebound 
status or because he is in need of regular aid and 
attendance.  He also asserts that his recent right leg injury 
should be included in the residuals of lobectomy, and that 
the leg injury has caused pain and difficulty with 
ambulating.  However, the Board would note that service 
connection for a right leg injury was denied by the RO in a 
February 1998 rating decision and that disability is not 
currently on appeal.  

Medical records show that the veteran has a history of poorly 
controlled seizures related to a head trauma in 1980 which 
occurred while the veteran was in service.  He underwent a 
right temporal lobectomy in 1992 which resulted in decreased 
seizure frequency but precipitated reported personality 
changes and cognitive slowing.  During VA psychological 
evaluation in May 1995, the veteran reported interpersonal 
difficulties and concentration problems.  He was considered 
unemployable but competent to handle his own finances.  

VA outpatient treatment records dated from January 1996 to 
July 1997 show repeated noncompliance with visits at the 
ambulatory seizure care clinic.  A clinic note dated in July 
1996 shows a report of two to three seizures per month.  The 
veteran's descriptions were considered vague.  It was noted 
that he lived alone and spent most of his days alone. He 
reported episodes of strange behavior at the time of the 
seizures.  The examiner noted that blood tests from that 
visit as well as earlier tests showed non-therapeutic levels 
of Phenobarbital suggestive of noncompliance with 
medications.  A November 1996 clinic note indicated that the 
veteran had just returned from working on his father's farm 
in Iowa.  He had a few seizures while in Iowa and fewer 
seizures now that he had returned home.  

In September 1996, the veteran's physician at the VA 
community clinic filled out a report of examination in 
support of aid and attendance or housebound benefits form at 
the veteran's request.  The doctor listed the veteran's right 
leg injury as the complete diagnosis, however.  The doctor 
also noted that the veteran used crutches to ambulate in 
spite of the trauma, that he was not bedridden, that he was 
not blind and that he was able to feed, bathe, and dress 
himself.  In response to the question of whether the veteran 
could leave home without assistance, the examiner wrote that 
the veteran could not drive secondary to seizures, but that 
he could travel in a cart for several miles.  It was noted 
that the veteran could not shop or carry groceries.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for special monthly compensation 
on the basis of being housebound or in need of regular aid 
and attendance.  In considering the veteran's claim, the 
Board would point out that, inasmuch as the veteran is in 
receipt of a total rating based on unemployability (TDIU) 
(effective from August 1983), the veteran satisfies the 
prerequisite requirement for SMC at the rate provided by 38 
U.S.C.A. § 1114(s) of a single service-connected disability 
rated at 100 percent.  See generally VA O.G.C. Prec. 2-94.  
Given such consideration, the Board nonetheless points out 
that it is uncontroverted that the veteran's TDIU was based 
on his two compensable ratings and that neither of these 
disabilities qualifies under 38 C.F.R. § 3.350(i)(1) as an 
additional service-connected disability which is 
independently ratable at 60 percent and which is separate and 
distinct from the 100 percent service-connected disability 
represented by the TDIU.  Manifestations of both the 
psychomotor epilepsy and the residuals of lobectomy involve 
the same bodily system and formed the basis of the grant of 
the TDIU.  Thus, the veteran does not qualify for SMC at the 
housebound rate on a statutory basis.  

The Board must also consider whether the veteran qualifies 
for SMC by reason of being in need of aid and attendance or 
by being factually housebound as a result of service-
connected disability as provided by 38 C.F.R. §§ 3.350, 
3.352.  The overall evidence indicates that the veteran's 
service-connected disabilities have resulted in his being 
restricted but also reflects that he retains the ability to 
leave his premises and has done so.  In this regard, the 
veteran has traveled to his father's farm and furthermore 
performed work there.  He does get around a few miles from 
his home on a cart.  The Board further notes that the veteran 
has been able to appear for VA examination and clinic visits, 
although he has noted some transportation problems.  Even 
accepting the assertion that the veteran is unable to drive 
an automobile for fear of seizures, an inability to drive 
does not result in a finding of substantial confinement to 
one's dwelling and immediate premises.  In sum, the record 
does not reveal a disability picture which is consistent with 
substantial confinement to one's dwelling and immediate 
premises.  

Moreover, the evidence does not show that his service-
connected disabilities render him in need of aid and 
attendance.  He is able to dress and undress himself, to keep 
himself ordinarily clean and presentable, and the veteran is 
not bedridden.

The evidence also does not reflect that his service-connected 
disorders have rendered the veteran unable to attend to the 
wants of nature, or have resulted in mental incapacity which 
requires care or assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment.  The Board has considered the reports of the 
veteran that he cannot have his children with him unattended 
because he might have a seizure, and that his spouses have 
left in part because of the strain of dealing with his 
incontinence and other related seizure problems.  However, 
these complaints are not consistent with the medical record 
which shows that the veteran generally has fair seizure 
control with medication compliance.  The Board notes that 
medical records show descriptions of the seizures to be vague 
at best.  Further, it was noted that the veteran lived alone 
and that he was able to travel to places such as his father's 
farm in another state, without any noted difficulty.  This is 
consistent with the evidence of record which reveals that the 
veteran may have problems with interpersonal relations but 
that he is generally considered competent.  The indications 
in the aid and attendance report suggest that the veteran's 
functional restrictions stem in large part from his 
nonservice-connected leg trauma.  

It is beyond dispute in this case that the veteran is 
severely disabled as the result of his service-connected 
disabilities.  The severity of his service-connected 
disability is attested to by the fact that overall he is 
rated as permanently and totally disabled, and undoubtedly, 
his disabilities significantly impact on the quality of his 
life.  Nevertheless, the fact that the veteran is so limited 
is not consistent with being in need of regular aid and 
attendance as defined under the applicable legal criteria.  
The veteran simply has not shown that he is incapable of 
attending to the wants of nature, or that he requires care or 
assistance to protect himself from hazards or dangers of his 
environment.  The veteran appears capable of spending a 
significant period each day by himself without incident of 
danger.  Thus, although the veteran's service-connected 
disabilities have been found by medical professionals to be 
severe, there has been no finding by a health care provider 
that he is unable to perform the activities of daily living 
by reason of his symptoms, so as to require the regular aid 
and attendance of another person.  Under these circumstances, 
the veteran has not shown that he is in need of regular aid 
and attendance as a result of his service-connected 
disabilities.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
special monthly compensation based on being housebound or in 
need of regular aid and attendance.  In reaching this 
decision, the Board has considered the applicability of the 
reasonable doubt doctrine.  However, inasmuch as there is no 
approximate balance of positive and negative evidence with 
respect to any issue material to the claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b);  Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Special monthly compensation on account of being in need of 
regular aid and attendance of another is denied.

Special monthly compensation on account of being housebound 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

